 

 

 

 

 

 

 

 

 

 

 

USDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:
“+X DATE FILED: Ff
UNITED STATES OF AMERICA,
Government, : 18 CR. 700 (RMB)
- against - : ORDER

WILLIAM BURBANK,
Defendant.
awe ---X

 

The conference currently scheduled for Monday, December 2, 2019, at 11:30 a.m.
is hereby rescheduled to Tuesday, December 17, 2019, at 11:30 a.m. in Courtroom 17B of
the Daniel Patrick Moynihan Courthouse at 500 Pearl Street, New York, New York 10007.

Dated: New York, New York
December 2, 2019

-RIGHARD M. BERMAN.
US.D.J.

 

 
